Name: 2007/652/Euratom: Council Decision of 1 October 2007 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-10-09

 9.10.2007 EN Official Journal of the European Union L 262/30 COUNCIL DECISION of 1 October 2007 appointing a member of the Advisory Committee of the Euratom Supply Agency (2007/652/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second and third paragraphs of Article 54 thereof, Having regard to Article X of the Statutes of the Euratom Supply Agency (1), as last amended by Decision 95/1/EC, Euratom, ECSC of 1 January 1995 (2), Having regard to Council Decision 2007/514/Euratom of 10 July 2007 appointing the members of the Advisory Committee of the Euratom Supply Agency (3), Having regard to the opinion of the Commission, Whereas: (1) A member's seat on the above Committee has fallen vacant following the resignation of Mr Jean-Luc SALANAVE, of which the Council was informed on 1 August 2007. (2) That vacancy should therefore be filled. (3) The French Government submitted a nomination on 1 August 2007, HAS DECIDED AS FOLLOWS: Sole Article Mr Jean-Michel GUIHEUX is hereby appointed a member of the Advisory Committee of the Euratom Supply Agency for the remainder of the Committee's term of office, which ends on 28 March 2009. Done at Luxembourg, 1 October 2007. For the Council The President M. LINO (1) OJ 27, 6.12.1958, p. 534/58. (2) OJ L 1, 1.1.1995, p. 1. (3) OJ L 190, 21.7.2007, p. 15.